DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 11/25/2019.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to Claim 1, Claim 1 is a method claim and recites steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper (i.e., limitations of “monitoring … the scheduled future task data for scheduling conflicts based on stored rules”, “determining … and a second future task of the scheduled future tasks”, “issuing instructions … to update the first future or the second future task based on the scheduling conflict” and “updating … the first future task or the second future task based on the instructions”). Steps/actions performed mentally or with a pen or paper have been found by the courts to be abstract.

The additional limitation like “gathering … scheduled future task data … the scheduled future tasks are tasks associated with stored data objects” is adding insignificant extra-solution activity of data gathering to the judicial exception in order to performing the claimed monitoring and determining limitations that are considered as abstract idea. The other additional limitations like “a computing device”, “a plurality of task scheduling modules” and “a dispersed storage network” are merely using a computer or computing components to perform the abstract ideas. Such two types of additional limitations are not indicative of integration of the abstract into a 
For step 2B analysis of 2019 PEG, the two types of additional limitations mentioned above are not indicative of an inventive concept for the claim as a whole.
Thereby, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 2-9 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

In additional for Claim 2, Claim 2 further recites the abstract ideas of steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper (i.e., limitations related to cancelling task, change an order of tasks are to be executed, prioritize a task over another task). Claim 2 does not have further additional limitations. Thereby, Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

 In additional for each of Claims 3-4, each of the claims recites same abstract ideas as Claim 1. Furthermore, the limitations of “the instructions comprise instructions to cancel the first future task” from Claims 3-4 are merely further descripting the context of abstract idea of issuing instructions as recited from Claim 1. Such further limitation does not change the nature of the abstract idea. The additional limitations like “the first future task comprises repairing one of the an abstract idea) without significantly more.

In additional for Claim 5, Claim 5 recites same abstract ideas as Claim 1. The additional limitation like “the first future task is selected from the group consisting of … moving one of the stored data objects between storage modules” is merely generally linking the use of the judicial exception to a particular technological environment or filed of use, to be more specific, a dispersed storage network having storage operations/tasks like repairing, deleting, and moving stored data object. Such type of additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is an abstract idea) without significantly more.

In additional for Claim 6, similar as the rejection of Claim 5 above, the additional limitations from Claim 6 is merely generally linking the use of the judicial exception to a particular technological environment or filed of use, to be more specific, a dispersed storage network having storage operations/tasks like repairing stored data object (note: if it is able to perform the repair type of operation/task at a dispersed storage network, then it must contains a rebuilding module to configured to repair the stored data object). Thereby, Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In additional for Claims 7-9, each of Claims 7-9 recites same abstract ideas as Claim 1. The additional limitations like “a service provider at least one of creates, maintains, deploys and supports the computing device” from Claim 7, “a service provider on a subscription, advertising, and/or fee basis” from Claim 8 and “software provided as a service in a cloud environment” from Claim 9 are merely generally linking the use of the judicial exception to a particular technological environment or filed of use. Such type of additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claims 7-9 are rejected under 35 U.S.C. 101 because each of the claimed inventions is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding to Claim 10, Claim 10 is a product claim recites similar processes/steps performed by the method Claim 1, and thus Claim 10 also recites abstract ideas of steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper (i.e., limitations of “monitor the scheduled future tasks for scheduling conflicts”, “determine … a second future task of the scheduled future tasks” and “issue instructions … to update the first future or the second future task based on the scheduling conflict”).
The additional limitation like “gather … scheduled future task data … the scheduled future tasks are tasks associated with stored data objects” is adding insignificant extra-solution activity of data gathering to the judicial exception in order to performing the claimed monitoring and determining limitations that are considered as abstract idea. The other additional limitations like “a computer readable storage medium”, “a computing device”, “a plurality of task scheduling modules” and “a dispersed storage network” are merely using a computer or computing components to perform the abstract ideas. Such two types of additional limitations are not indicative of integration of the abstract into a practical application for the claim as a whole. In this way, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.
For step 2B analysis of 2019 PEG, the two types of additional limitations mentioned above are not indicative of an inventive concept for the claim as a whole.
Thereby, Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 11-14 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In additional, Claims 11-14 are further rejected under 35 U.S.C. 101 due to same reason set forth in the corresponding 35 U.S.C. 101 for Claims 2-4 and 6 above respectively.

Regarding to Claim 15, Claim 15 is a system claim recites similar processes/steps performed by the method Claim 1, and thus Claim 15 also recites abstract ideas of steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper (i.e., limitations of “monitor the scheduled future task data for scheduled future tasks”, “determine … based on the stored rules” and “issue instructions … to update the first future task based on the scheduling conflict”).
The additional limitations like “a processor”, “a computer readable memory”, “a computer readable storage medium”, “a computing device”, “a dispersed storage network” and “a task scheduling module” are merely using a computer or computing components to perform the abstract ideas. Such type of additional limitations is not indicative of integration of the abstract into a practical application for the claim as a whole. In this way, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.
For step 2B analysis of 2019 PEG, the type of additional limitations mentioned above is not indicative of an inventive concept for the claim as a whole.
Thereby, Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 16-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In additional, Claims 17-20 are further rejected under 35 U.S.C. 101 due to same reason set forth in the corresponding 35 U.S.C. 101 for Claims 2-4 and 6 above respectively.
In additional for Claim 16, Claim 16 depends on Claim 15, and thus Claim 16 also recites same abstract ideas as Claim 15 as explained above. In addition to the same additional limitations from Claim 15 that are neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole, Claim 16 further includes additional limitations like “receive the scheduled future tasks” is adding insignificant extra-solution activity of data gathering to the judicial exception in order to performing the claimed monitoring and determining limitations from Claim 15 that are considered as abstract idea. Such type of additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20190014059 A1, hereafter Hu) in view of Kottomtharayil et al. (US 8799613 B2, hereafter Kottomtharayil) and Dhuse et al. (US 20160255150 A1, hereafter Dhuse).

Regarding to Claim 1, Hu discloses: a computer-implemented method comprising:
gathering, by a computing device, scheduled [future] task data for scheduled [future] tasks from a plurality of task scheduling modules within a [dispersed] storage network (see Fig. 3, [0085] and [0093]; “each scheduler 304 sends resource acquisition and release requests to the resource offer manager 302” and “the resource offer manager 302 receives each of the resource acquisition and release requests from the schedulers 304”. Also see Fig. 1, [0043] and [0069]; “Resource servers 103 provide, for example … storage devices, communication interfaces, and the like, individually and collectively referred to herein as resources 150”. One of the reasonable embodiments, the received resource acquisition and release requests for the scheduled jobs/operations are related to the resources being a storage network);
monitoring, by the computing device, the scheduled [future] task data for scheduling conflicts based on stored rules (see [0003], [0055] and [0093]; “conflicts may arise when two schedulers attempt to simultaneously use the same computing resource for a workload”, “In the event that more than one scheduler attempts to assign a workload to the same computing 
determining, by the computing device and based on the monitoring, that a scheduling conflict exists between a first [future] task of the scheduled [future] tasks and a second [future] task of the scheduled [future] tasks (see [0003], [0055] and [0093]; “conflicts may arise when two schedulers attempt to simultaneously use the same computing resource for a workload”, “In the event that more than one scheduler attempts to assign a workload to the same computing machine, the resource manager resolves the conflict and decides which scheduler will be successful in assigning its workload to the computing machine” and “the resource offer manager 302 receives each of the resource acquisition and release requests from the schedulers 304. The resource offer manager 302 resolves any conflicts which may arise between the requests from individual schedulers 304”. It is well-known and understood that the conflicts mentioned above would involve at least two scheduled tasks/jobs);
issuing instructions, by the computing device, to at least one of the plurality of task scheduling modules to update the first [future] task or the second [future] task based on the scheduling conflict (see [0093]-[0094]; “The resource offer manager 302 resolves any conflicts which may arise between the requests from individual schedulers 304”, “The resource offer 
updating, by the at least one of the plurality of task scheduling modules, the first [future] task or the second [future] task based on the instructions (see [0094]-[0095]; “schedulers 304 update internal records to reflect the latest resource allocation”).

Hu does not disclose: the scheduled tasks are scheduled future tasks and the storage network is a dispersed storage network, wherein the scheduled future tasks are tasks associated with stored data objects (note: the scheduled tasks are scheduled future tasks, and thus the scheduled task data is scheduled future task data).

However, Kottomtharayil discloses: A computer-implemented method comprising:
gathering, by a computing device, scheduled future task data for scheduled future tasks within a [dispersed] storage network, wherein the scheduled future tasks are tasks associated with stored data objects (see Fig. 1, lines 29-40, lines 27-36 of col. 13, Claim 1, “Characteristics of the available storage devices are identified”, “scheduled future uses of the storage device”, “a first set of future scheduled storage operations” and “a second set of future scheduled storage operations”);
monitoring, by the computing device, the scheduled future task data for scheduling conflicts based on stored rules (see lines 12-29 of col. 16; “Monitoring of the system can be active and dynamic … according to storage policies … constant monitoring of system components, job schedules”. Also see lines 32-37, 52-3 of cols. 16-17 and Claim 1; “scheduling 
determining, by the computing device and based on the monitoring, that a scheduling conflict exists between a first future task of the scheduled future tasks and a second future task of the scheduled future tasks (see lines 32-37, 52-3 of cols. 16-17 and Claim 1; “scheduling conflicts, such as a future storage operation schedule that entirely utilizes all of the storage device media capacity or that is scheduled for the same time” and “whether the first set of future scheduled storage operations associated with the first virtual library conflict with the second set of future scheduled storage operations that are associated with the third physical storage device”).

It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of handling scheduling conflicts among generic storage tasks on a storage network from Hu by including the embodiments of identifying scheduling conflicts among multiple scheduled future storage tasks on a storage network from Kottomtharayil, since it is well-known and understood that a scheduler module can be used to schedule future tasks.

In addition, Dhuse discloses: Grube discloses: there are some future jobs are in a dispersed storage network, wherein the future tasks are tasks associated with stored data objects 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify future storage tasks/operations on a generic storage network from the combination of Hu and Kottomtharayil by including future storage tasks/operations on a dispersed storage network from Dhuse, and thus the combination of Hu, Kottomtharayil and Dhuses would disclose the missing limitations from Hu, since a dispersed storage network is a well-known and understood type of storage technology that allows original data to be stored on the network or storage resource are dispersed into a number of slices or subsets to increase privacy and security.

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Hu, Kottomtharayil and Dhuses discloses: wherein the first future task is selected from the group consisting of: repairing one of the stored data objects; deleting one of the stored data objects; and moving one of the stored data objects between storage modules (see [0077], [0269], [0324] and [0330] from Dhuse; “rebuilding of ‘bad’ or missing encoded data slices”, “a delete data request”, “transfers (e.g., via standby slice access messages 540) the rebuilt encoded data slices from the selected standby DST execution unit to the now available DST execution unit” and “transfers all encoded data slices of the DSN address range from the standby storage unit to the replacement storage unit”).

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Hu, Kottomtharayil and Dhuses discloses: wherein one of the plurality of task scheduling modules comprises a rebuilding module configured to repair a select object of the stored data objects dispersed among a plurality of storage modules as slices of the select object (see [0077] from Dhuse; “rebuilding of ‘bad’ or missing encoded data slices”. Note: since the system is able to perform the rebuild/repair action, then there must be a corresponding rebuilding module is configured to repair a select object of the stored data objects dispersed among a plurality of storage modules), and one of the first future task and second future task comprises repairing the select object (see [0003] from Hu, [0077] from Dhuse; “conflicts may arise when two schedulers attempt to simultaneously use the same computing resource for a workload”. At one of the reasonable embodiments of the combination system, the one of the first and second future tasks having scheduling conflict can be repairing or rebuilding the bad or missing data slices).

Regarding to Claim 10, Claim 10 is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 14, the rejection of Claim 10 is incorporated and further Claim 14 is a product claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 15, Claim 15 is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further Claim 16 is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 20, the rejection of Claim 15 is incorporated and further Claim 20 is a system claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Claims 2, 9, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20190014059 A1, hereafter Hu) in view of Kottomtharayil et al. (US 8799613 B2, hereafter Kottomtharayil) and Dhuse et al. (US 20160255150 A1, hereafter Dhuse) and further in view of Dotson et al. (US 20180039931 A1, hereafter Dotson).

Regarding to Claim 2, the rejection of Claim 1 is incorporated, the combination of Hu, Kottomtharayil and Dhuses does not disclose: wherein the updating the first future task or the second future task is selected from the group consisting of: cancelling the first future task; change an order in which the first future task and second future task are to be executed to minimize a number of operations of the computing device; and prioritize the first future task over the second future task when the first future task is repairing one of the stored data objects that is not scheduled to be moved or expired.
However, Dotson discloses: a computer-implementing method for solving schedule conflict comprises: wherein the updating the first [future] task or the second [future] task is selected from the group consisting of: cancelling the first [future] task; change an order in which 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the processes of schedule conflict handling mechanism from the combination of Hu, Kottomtharayil and Dhuse by including feature of cancelling one of the tasks/events that having schedule conflict from Dotson, and thus the combination of Hu, Kottomtharayil, Dhuse and Dotson would disclose the missing limitations from the combination of Hu, Kottomtharayil and Dhuse, since it is a well-known and understood to cancel one of the tasks/events that having schedule conflict to result only one of the tasks/events would be remained for execution to solve the schedule conflict issue (see [0023] from Dotson).

Regarding to Claim 9, the rejection of Claim 1 is incorporated and further the combination of Hu, Kottomtharayil and Dhuses discloses: wherein the computing device includes software [provided as a service] in a cloud environment (see Figs. 1, 3, [0002] and [0044] from Hu; “In modern distributed computing systems, such as cloud computing systems, many different computing tasks (referred to as workloads hereinafter) are aggregated from multiple sources (e.g. tenants, projects, groups and workstations) through computing 
The combination of Hu, Kottomtharayil and does not discloses: the software is software provided as a service in the cloud environment.
However, Dotson discloses: the schedule conflict method can be software provided as a service in a cloud environment (see [0015]-[0017] [0031], [0047] and [0070]; “Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure”, “Workloads layer 90 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include:  … the calendar conflict resolving method 100”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the implementation of schedule conflict handling mechanism from the combination of Hu, Kottomtharayil and Dhuse by including feature of implementing schedule conflict handling mechanism as Software as a Service (SaaS) at a cloud environment from Dotson, and thus the combination of Hu, Kottomtharayil, Dhuse and Dotson would disclose the missing limitations from the combination of Hu, Kottomtharayil and Dhuse, since implementing software/application as SaaS at a cloud environment allows the application is accessible from various clients (see [0047]) to provide high utilization on the application.

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further Claim 11is a method claim corresponds to product Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 17, the rejection of Claim 15 is incorporated and further Claim 17 is a system claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20190014059 A1, hereafter Hu) in view of Kottomtharayil et al. (US 8799613 B2, hereafter Kottomtharayil) and Dhuse et al. (US 20160255150 A1, hereafter Dhuse) and further in view of Gura et al. (US 20080082389 A1, hereafter Gura).

Regarding to Claim 7, the rejection of Claim 1 is incorporated, the combination of Hu, Kottomtharayil and Dhuses does not disclose: wherein a service provider at least one of creates, maintains, deploys and supports the computing device.
However, Gura discloses: wherein a service provider at least one of creates, maintains, deploys and supports the computing device (see [0496]-[0497]; “Any of the components of the present invention can be deployed, managed, serviced, etc. by a service provider that offers to deploy or integrate computing infrastructure with respect to the baseline validation method of the present invention”. Also see “FIG. 12E is a flow chart of a process of resolving schedule conflicts in the method of FIG. 1B or FIG. 1C, in accordance with embodiments of the present invention” from [0398]).


Regarding to Claim 8, the rejection of Claim 1 is incorporated, the combination of Hu, Kottomtharayil and Dhuses does not disclose: wherein the monitoring, determining and issuing are provided by a service provider on a subscription, advertising, and/or fee basis.
However, Gura discloses: wherein processes or steps of an invention are provided by a service provider on a subscription, advertising, and/or fee basis (see [0496]-[0497]; “the invention provides a business method that performs the process steps of the invention on a subscription, advertising and/or fee basis” and “In return, the service provider can receive payment from the customer(s) under a subscription and/or fee agreement, and/or the service provider can receive payment from the sale of advertising content to one or more third parties”. Also see “FIG. 12E is a flow chart of a process of resolving schedule conflicts in the method of FIG. 1B or FIG. 1C, in accordance with embodiments of the present invention” from [0398]).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the implementation of schedule conflict handling mechanism from the combination of Hu, Kottomtharayil and Dhuse by including feature of implementing schedule conflict handling mechanism by a service provider from Gura, and thus 

Allowable Subject Matter
Claims 3-4, 12-13 and 18-19 contains allowable subject matter.

The combination of Hu, Kottomtharayil and Dhuse does disclose limitations of “wherein the first future task comprises repairing one of the stored data objects and the second future task comprises deleting the one of the stored data objects based” from Claim 3 (note: [0077] and [0269] from Dhuse provide evidence or support for there are repairing data object type of tasks and deleting data object type of tasks at a dispersed storage network. In additional, [0003] from Hu describes the scheduling conflict among the resource network can be multiple tasks handled by schedulers are trying to use same computing resource. Thereby, it is reasonable for the combination of Hu, Kottomtharayil and Dhuse to contain an embodiment or situation of the two future storage operations/tasks having scheduling conflict are task of repairing one of the stored data objects and deleting the one of the stored data objects) and “wherein the first future task comprises repairing one of the stored data objects and the second future task comprises moving the one of the stored data objects from a first storage module to a second storage module” from Claim 4 (note: [0077], [0324] and [0330] from Dhuse provide evidence or support for there are repairing data object type of tasks and moving data object between two storage modules type of tasks at a dispersed storage network. In additional, [0003] from Hu describes the scheduling conflict among the resource network can be multiple tasks handled by schedulers are trying to 
In additional, as explained by the prior art rejection of Claim 2 above, the combination of Hu, Kottomtharayil, Dhuse and Dotson would disclose feature of cancelling one of the tasks/events that having scheduling conflict. Thereby, the combination of Hu, Kottomtharayil, Dhuse and Dotson also discloses feature of cancelling one of the future tasks having scheduling conflict, wherein the future tasks having scheduling conflict can be pair of tasks of repairing one of the stored data objects and deleting the same stored data object, pair of tasks of repairing one of the stored data objects and moving the same stored data object from a first storage module to a second storage module.
However, there is no other reference alone or in combination with the combination of Hu, Kottomtharayil, Dhuse and Dotson to disclose feature of when the pair of tasks of repairing one of the stored data objects and deleting the same stored data object causes scheduling conflict, one with ordinary skill in the art would cancel the repairing task instead of the deleting task as required by Claim 3. Similarly, there is no other reference alone or in combination with the combination of Hu, Kottomtharayil, Dhuse and Dotson to disclose feature of when the pair of tasks of repairing one of the stored data objects and moving the same stored data object from a first storage module to a second storage module causes scheduling conflict, one with ordinary skill in the art would cancel the repairing task instead of the moving task as required by Claim 4.
Note: Dhuse even discloses features like transferring, i.e., moving, the data object that are already rebuilt or repaired (see [0324]; “the DST client module 34 transfers (e.g., via standby 

Claims 12-13 and 18-19 contain similar limitations as Claims 3-4 respectively. 

The followings are some related prior art references:
Volvovski et al. (US 20110225209 A1) discloses: a deletion policy may prevent the dispersed storage device from deleting the data object until after a predetermined time period has elapsed or until after the data object has been moved (e.g., copied over to long-term storage) (see [0135]).
Dean (US 8874643 B2) discloses: cancelling redundant data requests (see 44-66 of col. 1).
Chen et al. (US 20020083081 A1) discloses: attempts to restore state could also fail because the operations of the file deletion manager in using zombie files that are resulted from a deletion process were not recorded in non-volatile storage; as a result, it might occur that other operations performed during replay could conflict with the file deletion manager and cause a crash (see [0011]. Also see “In that earlier version of the WAFL file system, instead of completing the file deletion operation, the file deletion manager would move the file to a fixed-length “zombie file” list to complete the file deletion operation” from [0008]).
Torpey (US 20140365598 A1) discloses: requests to retrieve content for broadcast, may be prioritized over low -priority requests, such as requests to migrate data from one archive to another, requests to copy data from disk to tape, requests to restore data to a remote storage (see [0021]).

Karlsson et al. (US 20060146589 A1) discloses: although an incoming write /erase/read command may be defined as having higher priority than scheduled refresh /restore operations, instances may be encountered where the latter must be allowed to run their course to completion (see [0084]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196